DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4 – 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yanaka (Pub. No.: US 2003/0055538 A1) in view of Dudar (Pub. No.: US 2020/0003143 A1) and further in view of Van Saanen (Pub. No.: US 2015/0142290 A1).
Regarding claim 1 (Currently Amended), Yanaka teaches a vehicle control system comprising: 
 	an operation unit disposed in a vehicle and operable by a driver (Operating Lever 10, FIG. 1);
 	an operation detection unit configured to detect an operation on the operation unit (Forward, Backward; FIG. 2), and including a displacement unit that is displaced according to an operation angle (“…operating member may be a position corresponding to a steering angle” ¶ 16 and ¶ 43) of the operation unit (displacement amounts of operating lever 10, ¶ 95), and a detection unit that detects a displacement amount of the operation angle of the displacement unit (steering angle ¶ 43) and that outputs a continuous signal according to the displacement amount (“…displacement amounts Xn and Yn of the operating lever 10 may be calculated based on the rotational signals from encoders 27 and 37, and acceleration control, braking control and steering control of the vehicle may be performed based on those calculated displacement amounts because of the reciprocal relationship between the rotational position of  the electric motors…” ¶ 95); and
 	a control unit (ECU 50, FIG. 3) that inputs the continuous signal detected by the detection unit and performs a predetermined control corresponding to the continuous signal is provided (Output to drive circuit and electric motor, FIG. 3).
 	Yanaka is silent to wherein the control unit allows a communication unit to communicate between the vehicle and another vehicle with the continuous signal detected by the detection unit.  However, Yanaka recites “The encoder 27 detects the rotation of the rotation shaft of the electric motor 25 and outputs a rotation signal indicative of that rotation.” (¶ 37).  Furthermore, in the same field of endeavor, Dudar teaches a vehicle control apparatus configured with a gear shifter for switching drive modes (¶ 26) and a controller communicatively coupled to other vehicles for communicating information (e.g., information exchanged between vehicles ¶ 63).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit taught by Yanaka to allow a communication unit to communicate between the vehicle and another vehicle with the continuous signal detected by the detection unit as taught by Dudar to further enhance flexibility in data exchange.  
Yanaka in view of Dudar is silent to the detection unit, wherein the signal comprises a voltage corresponding to a magnetic change from one or more magnets, and  at least one of the one or more magnets is arranged in a displacement direction of the 
displacement unit.
 	However, Van Saanen teaches wherein the signal comprises a voltage corresponding to a magnetic change from one or more magnets (¶ 142).  The “use of small magnets” in the prior art is being interpreted as meeting the limitation of the arrangement of one or more magnets arranged in a displacement direction of the displacement unit.  For instance, it is known in the art to arrange magnets, to be displaced from each other, in order to create a magnetic field to capture detection of objects more accurately as discussed in Van Saanen (¶ 142
 	It would have been obvious to modify Yanaka and Dudar to wherein the signal comprises a voltage corresponding to a magnetic change from one or more magnets as taught by Van Saanen to further enhance vehicle safety by enhancing error detection of vehicle controls (¶ 3).  

Regarding claim 4, Yanaka discloses the vehicle control system, wherein the control unit controls an electrical component included in the vehicle based on the continuous signal detected by the detection unit (Drive circuit, FIG. 3).

Regarding claim 5, Yanaka discloses the vehicle control system, wherein the operation unit includes a clutch lever or a brake lever that operates a clutch or a front wheel brake of the vehicle, and the displacement unit is displaced according to an operation angle of the clutch lever or the brake lever (Brake actuator 73 and FW, FIG. 3).

Regarding claim 6, Yanaka discloses the vehicle control system, wherein the operation unit includes a foot brake that operates a rear wheel brake of the vehicle, and the displacement unit is displaced according to an operation angle of the foot brake (73, FIG. 3). 

Regarding claim 7, Yanaka discloses the vehicle control system, wherein the operation unit includes a shift pedal that operates a transmission of the vehicle, and the displacement unit is displaced according to an operation angle of the shift pedal (10, FIG. 2). 

Regarding claim 8, Yanaka discloses the vehicle control system, wherein the operation unit includes a steering that steers the vehicle, and the displacement unit is displaced according to an operation angle of the steering (¶ 95 and 68, FIG. 3). 

Regarding claim 10, Van Saanen teaches the vehicle control system wherein the detection unit comprises a magnetic sensor (¶ 142).
 	It would have been obvious to modify Yanaka and Dudar to the detection unit comprises a magnetic sensor as taught by Van Saanen to further enhance vehicle safety by enhancing error detection of vehicle controls (¶ 3).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yanaka (Pub. No.: US 2003/0055538 A1) and Dudar (Pub. No.: US 2020/0003143 A1) in view of Van Saanen (Pub. No.: US 2015/0142290 A1) as applied to claim 1 above, and further in view of Shimoyama (Pub. No.: US 2004/0189454 A1).
Regarding claim 2, Yanaka is silent to the vehicle control system, wherein the control unit stores the continuous signal detected by the detection unit in a storage unit. 
 	In the same field of endeavor, Shimoyama teaches a sensor device for detecting and transmitting vehicle motion data.  More specifically, sensor device has a function of a drive recorder that stores operation data (operating states of the accelerator pedal, steering wheel, brake pedal, etc.) together with the motional data in a memory (See Abstract).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the continuous signal taught by Yanaka and Dudar in view of Van Saanen to store the continuous signal detected by the detection unit in a storage unit as taught by Shimoyama to further enhance vehicle safety through reliable data recording during a collision (¶¶ 4-7).  

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.  Applicants generally argue that prior art Van Saanen disclosing tracking objects using magnetic sensor output voltage changes however fails to discloses or suggest arrangement of one or more magnets, let alone in a displacement direction of the displacement unit. Furthermore, Applicants argue that “Even if one of ordinary skill in the art would be motivated to combine Yanaka, Dudar, and Van Saanen, they would not arrive at the subject matter recited in amended independent claim 1 at least because these references, individually or in combination, are completely silent as to disclosing or suggesting the recited arrangement of the one or more magnets in a displacement direction of the displacement unit. M.P.E.P. § 2143 states that “[t]he key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.” Absent such rationale, there is no clear articulation as to why such amended features would allegedly be obvious. As such, a prima facie case of obviousness has not been established.”  
 	Examiner respectfully disagrees as Applicant admits that the prior art teaches magnetic sensors for outputting voltage changes (See ¶ 142, Van Saanen).  More specifically, Examiner interprets the “use of small magnets” in the prior art as meeting the limitation of the arrangement of one or more magnets arranged in a displacement direction of the displacement unit.  For instance, it is known in the art to arrange magnets, to be displaced from each other, in order to create a magnetic field to capture detection of objects more accurately as discussed in Van Saanen (¶ 142).  It wouldn’t make sense to one with ordinary skill in the art to arrange the small magnets right next to each other, without any displacement, to measure the magnetic field strength.  Overall, displacing the small magnets would yields predictable results which is why combing the different elements of Yanaka, Dudar and Van Saanen would be obvious to those skilled in the art.  

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J LEE/Primary Examiner, Art Unit 3663